GRIFFIN, Justice
(dissenting).
I cannot agree to the disposition of this cause made by the majority. In my opinion, the suit brought by respondents, Mineral Holding Trust, C. A. Green, R. B. Wherry and Guy F. Stovall is a direct attack on the tax sale. Harrison v. Sharpe, Tex.Civ.App., 210 S.W. 731, wr. ref.; Rowland v. Klepper, Tex.Civ.App., 189 S.W. 1033, Id., Tex.Com.App., 227 S.W. 1096; Shaffer v. Schaleben, Tex.Civ.App., 236 S.W.2d 234, wr. ref.
The uncontradicted facts in this case show that the property sold under the tax judgment and order of sale had not appeared on the tax rolls for the years on which suit was brought for delinquent taxes. The record further shows that this property did not appear on a supplemental tax roll or a delinquent tax roll nor was it assessed for taxes prior to the filing of the suit, the judgment and sale. I do not believe the provisions of Article 7320 et seq., Vernon’s Annotated Civil Statutes of Texas, are complied with so as to give jurisdiction to the District Court to entertain tax suit; therefore, the court had no jurisdiction of the subject matter.
I further do not believe that jurisdiction was obtained over the person of Mineral Holding Trust, in this tax suit because of the failure to comply with the plain provisions of Rule 117a, Vernon’s Rules of Civil Procedure, as it was in force at the time of the tax suit. That rule, in part, provides that “ * * * record owners of such property or of any apparent interest therein, including, without limitation, record lien holders, shall not be included in the designation of ‘unknown owners’; * * * and provided further that where the rendition or assessment list in the assessor’s office shows the address of any record owner, citation of such record owner may not be had by publication or posting unless the party applying therefor shall first make affidavit that he has caused citation to issue for personal service on such defendant at the address shown on said rendition or assessment list and has attempted to secure service thereof, but has been unable to do so.”
The record shows without controversy that Mineral Holding Trust had been assessed and paid taxes for the years 1936, 1937, 1938, 1939 and 1940 and that the address was on the tax roll at the time suit was filed. It is shown by the uncontro-verted evidence that the deed of Mineral Holding Trust to its property was of record in the office of the County Clerk of Jackson County, Texas, for many years prior to the filing of this tax suit, the judgment therein, and the sale thereunder. Further, it is shown by the undisputed evidence that this deed showed the address of Mineral Holding Trust as St. Paul, Minnesota. Therefore, Mineral Holding Trust could not be an “unknown owner” by virtue of the specific terms of the rule, and could not be cited by publication. No citation for personal service on Mineral Holding Trust was ever issued nor was any citation even sent to St. Paul, Minnesota. The affidavit made by the County Attorney does not comply with the requirements of the rules; therefore, no jurisdiction was acquired over the person.
BREWSTER and SMITH, JJ., join in this dissent.